Citation Nr: 0420918	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  95-38 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for alleged additional disability claimed to have resulted 
from a Department of Veterans Affairs (VA) hospitalization in 
February 1979.   


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from October 1972 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The case was originally before the Board in March 1998, when 
it denied compensation under 38 U.S.C.A. § 1151.  The veteran 
appealed that decision to the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims as of March 1, 1999) (Court).  Pursuant to a 
joint motion by the parties, in a November 1998 Order, the 
Court vacated the Board decision and remanded the matter to 
the Board for readjudication and an adequate statement as to 
the reasons and bases for the decision.    

Subsequently, the Board obtained an independent medical 
expert opinion in October 1999.  It issued a decision 
February 2000 in which the Board again denied compensation.  
The veteran appealed that decision to the Court.  Again, 
based on a joint motion, by Order dated in June 2001, the 
Court vacated the Board decision and remanded the case to the 
Board for consideration of VAOPGCPREC 7-97.  

The Board again denied compensation under 38 U.S.C.A. § 1151 
in a March 2002 decision.  The veteran appealed that 
decision.  The Court's August 2003 Order, based on a joint 
motion, vacated the Board decision and remanded the matter to 
the Board for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  By letter dated in 
March 2004, the Board advised the veteran, through her 
representative, that she had additional time in which to 
supplement the evidence and argument before the Board.  The 
representative's submission of May 2004 has been associated 
with the claims folder.  The case is again ready for 
appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The VCAA was enacted in November 2000, during the course of 
this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  In pertinent part, the VCAA expanded 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, there is no document that explains which portion of 
evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should notify the veteran and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on her 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

If any additional evidence is received or 
secured in response to the VCAA notice, 
the RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


